In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-19-00472-CV
      ___________________________

               B.K., Appellant

                      V.

               T.K., Appellee



   On Appeal from the 442nd District Court
           Denton County, Texas
        Trial Court No. 19-6678-442


  Before Sudderth, C.J.; Kerr and Birdwell, JJ.
Memorandum Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

      Wife B.K. filed this restricted appeal from the trial court’s no-answer default

judgment against her in the underlying divorce proceeding. Although the record

shows that Wife was properly served and received presumptive notice of the

judgment’s entry, we nevertheless reverse and remand because Husband T.K. did not

present sufficient evidence to support the trial court’s property division or the orders

concerning the parties’ child.

                          Restricted Appeal Requirements

      To prevail in this restricted appeal, Wife must show that (1) she timely filed a

notice of restricted appeal, (2) she was a party to the underlying suit, (3) she did not

participate in the hearing that resulted in the complained-of judgment and did not

timely file either a postjudgment motion, request for findings of fact and conclusions

of law, or a notice of appeal within the time permitted by Rule 26.1(a), and (4) error is

apparent from the face of the record. See Tex. R. App. P. 26.1(c), 30; Alexander v.

Lynda’s Boutique, 134 S.W.3d 845, 848 (Tex. 2004); In re S.W., 614 S.W.3d 311, 313–14

(Tex. App.—Fort Worth 2020, no pet.) (mem. op.). The first three elements are

necessary to invoke our restricted-appeal jurisdiction, but the fourth is not. Ex parte

E.H., 602 S.W.3d 486, 496 (Tex. 2020).

                                     Preservation

      Husband does not challenge that Wife met the three jurisdictional requirements

to maintain a restricted appeal. Instead, he contends that because the record shows

                                           2
that the trial court properly notified Wife of the judgment, and therefore that Wife is

presumed to have received timely notice of the judgment, Wife failed to preserve the

right to complain about the default judgment via restricted appeal by failing to file a

timely motion for new trial. See Tex. R. Civ. P. 324(b)(1).

      Husband conflates the prerequisites for filing a restricted appeal with the

prerequisites for filing regular appeals. The two are not the same. See, e.g., Fid. &

Guar. Ins. v. Drewery Constr. Co., 186 S.W.3d 571, 574 (Tex. 2006) (per curiam). For

regular appeals, civil-procedure Rule 324(b)(1) provides that the filing of a motion for

new trial “is a prerequisite to” a complaint on appeal “on which evidence must be

heard[,] such as one of . . . failure to set aside a judgment by default.” Id. Husband

appears to argue that Rule 324 provides that evidence must be heard in any appeal

from a default judgment, including a restricted appeal. But appellate-procedure Rule

30 requires the absence of a timely-filed “postjudgment motion” by the nonappearing

party to invoke this court’s jurisdiction over a restricted appeal. Tex. R. App. P. 30.

A motion for new trial is a postjudgment motion. Camacho v. Vasquez, No. 08-13-

00019-CV, 2013 WL 5593116, at *1 (Tex. App.––El Paso Oct. 9, 2013, no pet.)

(mem. op.). Thus, Husband’s argument “is contrary to the plain language of Rule 30.”

Haddix v. Am. Home Assurance, No. 12-05-00205-CV, 2005 WL 1643288, at *1 (Tex.

App.––Tyler July 13, 2005, pet. denied) (per curiam) (mem. op); Petco Animal Supplies,

Inc. v. Schuster, 144 S.W.3d 554, 559 n.4 (Tex. App.––Austin 2004, no pet.).



                                           3
      Wife’s sufficiency arguments can be determined from the face of the record,

Petco, 144 S.W.3d at 559 n.4; thus, her arguments are not the type on which “evidence

must be heard,” Tex. R. Civ. P. 324(b)(1). To hold that Rule 324 requires a defaulting

party to file a timely motion for new trial as a prerequisite to a restricted appeal

“would preclude all restricted appeals.” Petco, 144 S.W.3d at 559 n.4. We therefore

decline to hold that Wife failed to preserve her right to bring a restricted appeal of the

no-answer default judgment.

                          Error on the Face of the Record

      In a single issue, Wife contends that the face of the record shows that the trial

court reversibly erred, first by signing a purported agreed judgment when no evidence

shows that the parties agreed to the judgment’s terms1 and, second, by rendering a

property division and making conservatorship, possession, and child-support rulings

based on legally insufficient or factually insufficient evidence. We address her second

argument first.

      Standard of Review

      We review a trial court’s property-division, conservatorship, possession, and

child-support rulings for an abuse of discretion. See Worford v. Stamper, 801 S.W.2d

108, 109 (Tex. 1990) (per curiam) (child support); Beg v. Shakeel, No. 01-19-00765-CV,

      1
        Husband acknowledges that “other than the name of the document, nothing
else shows that it is an agreed final decree” and that he “does not take the position on
appeal that this was an agreed judgment.” He characterizes the judgment’s title as a
“misnomer.”


                                            4
2020 WL 7502491, at *9 (Tex. App.––Houston [1st Dist.] Dec. 22, 2020, no pet.)

(mem. op.) (exclusive right to designate primary residence); Hamilton v. Hamilton, No.

02-19-00211-CV, 2020 WL 6498528, at *6 (Tex. App.––Fort Worth Nov. 5, 2020, no

pet.) (mem. op.) (property division); K.T. v. M.T., No. 02-14-00044-CV, 2015 WL

4910097, at *3 (Tex. App.—Fort Worth Aug. 13, 2015, no pet.) (mem. op.)

(possession). A trial court abuses its discretion if it acts arbitrarily or unreasonably or

does not analyze or apply the law properly. Iliff v. Iliff, 339 S.W.3d 74, 78 (Tex. 2011).

Whether the evidence supporting such rulings is legally and factually sufficient is

relevant in deciding whether the trial court abused its discretion. In re T.D.C., 91

S.W.3d 865, 872 (Tex. App.—Fort Worth 2002, pet. denied) (op. on reh’g). To

determine whether the trial court abused its discretion because the evidence is

insufficient to support its decision, we consider whether the trial court (1) had

sufficient evidence upon which to exercise its discretion and (2) erred in its exercise of

that discretion. Heap-Welch v. Welch, No. 05-19-01260-CV, 2020 WL 6304992, at *2

(Tex. App.—Dallas Oct. 28, 2020, no pet.) (mem. op.).

       In a restricted appeal, we may only consider evidence that was included in the

appellate record and that was before the trial court at the time of the dismissal. Gen.

Elec. Co. v. Falcon Ridge Apartments, 811 S.W.2d 942, 944 (Tex. 1991); McCoy v. McCoy,

No. 02-17-00275-CV, 2018 WL 5993547, at *2 (Tex. App.––Fort Worth Nov. 15,

2018, no pet.) (mem. op.).



                                            5
      Property Division

      In a divorce suit, “the petition may not be taken as confessed if the respondent

does not file an answer.” Tex. Fam. Code Ann. § 6.701. Thus, if the respondent in a

divorce case fails to answer or appear, the petitioner must present evidence to support

the material allegations in the petition. Heap-Welch, 2020 WL 6304992, at *2; Watson v.

Watson, 286 S.W.3d 519, 523 (Tex. App.—Fort Worth 2009, no pet.) (“Technically,

there can be no default judgment in a divorce action.”). Accordingly, a default

divorce judgment is subject to evidentiary attack on appeal. Heap-Welch, 2020 WL

6304992, at *2.

      Evidence is legally insufficient to support a decree’s property division when no

evidence of the divided property’s value is adduced. E.g., id.; Watson, 286 S.W.3d at

524–25; Wilson v. Wilson, 132 S.W.3d 533, 537–38 (Tex. App.––Houston [1st Dist.]

2004, pet. denied); O’Neal v. O’Neal, 69 S.W.3d 347, 348–50 (Tex. App.––Eastland

2002, no pet.).

      Husband’s testimony spans four pages. He testified that the proposed decree

disposed of all the parties’ assets and liabilities and that he believed it effected a fair

and just division of the marital estate. The decree does not ascribe any value to the

property divided, either individually or as a whole, and no other document filed in the

record indicates the value of any part of the marital estate. Accordingly, we hold that

there is no evidence in the record to support the trial court’s property division and

that without sufficient evidence to make such a decision, the trial court abused its

                                            6
discretion in its property-division ruling. See Heap-Welch, 2020 WL 6304992, at *2;

Watson, 286 S.W.3d at 524–25; Wilson, 132 S.W.3d at 537–38; O’Neal, 69 S.W.3d at

348–50.

      Parenting Provisions

      The record consists of two pages of Husband’s testimony regarding the

decree’s child-related provisions: he gave the child’s name and age; stated that she

was living with him at the time; asked for $100 per month in child support––which

according to his attorney was “significantly less than the statutory guideline amount of

[Wife’s] income, which would be roughly $600 per month,” and which he agreed was

in the child’s best interest; requested to be named the “primary joint managing

conservator”; and stated that standard visitation was in the child’s best interest. The

decree recites that Wife’s monthly net resources were $3,8002 and that Husband’s

were $4,500. It also acknowledges––without supporting findings––that the monthly

child support amount deviates from the percentage guidelines. See Tex. Fam. Code

Ann. § 154.122 (setting forth a rebuttable presumption that ordering child support

according to the guidelines is in a child’s best interest), § 154.123 (allowing trial court

to deviate from guidelines and mandating that trial court consider evidence of “all

relevant factors, including” seventeen listed items, such as the parents’ ability to

contribute to the child’s support, “any financial resources available for the support of


      2
       The decree states elsewhere that Wife was unemployed.


                                            7
the child,” whether a party has managing conservatorship or physical custody of

another child, and the cost of travel for a party to exercise possession and access),

§ 154.124 (allowing parties to vary from guidelines by written agreement if the court

determines that the agreement is in the child’s best interest).

      As with the property division, the parts of the decree related to conservatorship

and possession of the child, and to the parties’ relationship with the child and each

other, are supported only by Husband’s wholly conclusory testimony. The trial court

heard no evidence from which it could determine the child’s best interest. See Holley v.

Adams, 544 S.W.2d 367, 371–72 (Tex. 1976) (setting forth nonexclusive factors trial

court may consider in determining child’s best interest); In re T.M., No. 02-19-00329-

CV, 2020 WL 523272, at *5 (Tex. App.––Fort Worth Feb. 3, 2020, no pet.) (mem.

op.) (applying Holley factors to conservatorship determination). Thus, the trial court

could not have properly exercised its discretion in making the child-related rulings in

the decree.3 See Smith v. Hickman, No. 04-19-00182-CV, 2020 WL 1442663, at *2

(Tex. App.–-San Antonio Mar. 25, 2020, no pet.) (mem. op.); Garcia v. Benavides, No.

04-19-00451-CV, 2020 WL 214758, at *2 (Tex. App.––San Antonio Jan. 15, 2020, no

      3
       Although the decree recites that its provisions “relating to the rights and duties
of the parties with relation to the child, possession of and access to the child, child
support, and optimizing the development of a close and continuing relationship
between each party and the child constitute the parties’ agreed parenting plan,”
Husband did not testify that Wife agreed to the parenting plan; even if he had,
Husband did not provide sufficient evidence for the trial court to make a best-interest
determination. See Tex. Fam. Code Ann. § 153.007(b) (allowing court to render an
order in accordance with an agreed parenting plan “[i]f the court finds that the agreed
parenting plan is in the child’s best interest”).

                                            8
pet.) (mem. op.); Vasquez v. Vasquez, 292 S.W.3d 80, 84–85 (Tex. App.––Houston

[14th Dist.] 2007, no pet.); Miles v. Peacock, 229 S.W.3d 384, 391 (Tex. App.––Houston

[1st Dist.] 2007, no pet.). We hold that these parts of the decree comprising the

“agreed parenting plan” show error on the face of the record.

      Additionally, although our determination that the trial court erred in its

property division requires us to remand the trial court’s child-support award as well as

its property division, see, e.g., Wilson, 132 S.W.3d at 539, we also note that evidentiary

error exists on the face of the record as to the child support. The decree recites that

Wife’s net monthly resources were $3,800, but Husband provided no evidence to

support that amount––nothing concerning her employment, wages, salary, or other

income.4 See Gonzalez v. Gonzalez, 331 S.W.3d 864, 867–68 (Tex. App.––Dallas 2011,

no pet.); Miles, 229 S.W.3d at 390; Newberry v. Bohn-Newberry, 146 S.W.3d 233, 236

(Tex. App.––Houston [14th Dist.] 2004, no pet.) (substituted op.) (“There must be

some evidence of a substantive and probative character of net resources in order for

this duty [to calculate net resources for child-support calculation] to be discharged.”).

He likewise adduced no evidence that would support the findings necessary for the

trial court to deviate from the child-support guidelines.         See Tex. Fam. Code

      4
       See id. § 154.068(a) (providing presumption, if no evidence is adduced
regarding party’s net resources, that party earns then-current federal minimum wage at
forty hours per week). The Attorney General’s 2019 tax chart indicates that the
monthly average income at federal minimum wage would be $1,256.67. Office of the
Attorney             Gen.,             https://csapps.oag.texas.gov/system/files/2018-
12/2019taxcharts.pdf (last visited May 24, 2021).


                                            9
Ann. § 154.123; Steele v. Steele, No. 03-07-00011-CV, 2009 WL 2567911, at *4 (Tex.

App.––Austin Aug. 19, 2009, no pet.) (mem. op.). Accordingly, the trial court abused

its discretion in awarding child support.

      Having determined that Wife has shown error in the trial court’s judgment on

the face of the record,5 we sustain her issue.

                                      Conclusion

      At Wife’s request, we affirm the part of the trial court’s judgment that grants

the divorce, but having sustained Wife’s issue, we reverse the remainder of the

judgment and remand the case for a new trial.



                                                    /s/ Bonnie Sudderth
                                                    Bonnie Sudderth
                                                    Chief Justice

Delivered: May 27, 2021




      5
        Because of our disposition, we need not address Wife’s argument that
additional error exists on the face of the record because nothing shows that she
actually agreed to the judgment. See Tex. R. App. P. 47.1.


                                            10